                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN



 EDWARD J. EDWARDS,

                Plaintiff,

        V.                                          Case No. 3:18-cv-00392-jdp

 NANCY A. BERRYHILL,
 Acting Commissioner of Social
 Security,

                Defendant.

                                          ORDER


       Pursuant to a joint stipulation for remand (dkt. #14) filed by the parties on

November 21, 2018, IT IS HEREBY ORDERED that this matter is REMANDED to the

Commissioner pursuant to sentence four of Section 205 of the Social Security Act, 42

U.S.C. § 405(b), for an award of benefits as set forth in that stipulation.   SO

ORDERED this 2-t~ay of IJpf/€,/(,B~-/~         2018.

                                    BY THE COURT:




                                    THE HNORABLE JAMES D. PETERSON
                                    Chief Judge, United States District Court
